Dissenting Opinion by
Mr. Justice Roberts :
The heart of this controversy, having been virtually ignored by the majority, as it was by the chancellor, compels my dissent. In my view, the superficial conclusions and adjudicative findings of the chancellor, relied upon by the majority, and based upon an avoidance of the true legal issue, lead unavoidably to an erroneous decree.
The determinative issue here is whether a public hospital may deny to the hospitalized patients of a qualified hospital staff cardiologist (see footnote 1, supra at pages 63-4 of the majority opinion)1 the use, by that cardiologist, of hospital facilities for performing cardiac catheterization diagnoses. The important corollary question involved is whether a public hospital may direct that only its salaried cardiologist shall be per*83mitted to render this highly personalized medical service, to the exclusion of other qualified cardiologists treating private paying patients who have selected their own staff privileged physician-cardiologist.
The majority holds, erroneously in my judgment, that Montefiore Hospital, a concededly public institution, may mandate that the diagnostically significant procedure of cardiac catheterization be performed only by its hospital employed cardiologist. This holding sanctions a practice of medicine more inclined to a hospital’s cash flow and administrative convenience than to the proper delivery of medical services for hospital patients who have chosen to be under the care of a staff privileged physician of their own choice.
Even if one accepts the chancellor’s findings as supported by the record, those findings neither necessitates nor warrant the broad and sweeping denial of privileges imposed upon appellant and the private patients he attends. Appellee’s proof indicates that Montefiore Hospital, through its salaried full-time cardiologist, has performed, on the average, only one cardiac catheterization per week. In contrast to this figure, appellant, through uncontradicted testimony, established that his patient load (of which 50%-75% desire to be hospitalized at Montefiore) requires that he perform on the average of four to eight such procedures weekly.2 In view of these statistics, appellee’s refusal to allow Dr. Adler the use of the cardiac eatheteriza,tion room, at any and all times, regardless of the fact that the facility will generally be unused, in my judgment, imposes upon an eminently qualified staff (cardi*84ologist) physician a restriction that cannot 'withstand constitutional scrutiny.
As the majority correctly notes, it is by now unquestioned that: “. . . the right to hold specific private employment and to follow a chosen profession free from unreasonable governmental interference comes within the ‘liberty* and eproperty’ concepts of the Fifth [and Fourteenth] Amendment [s]^ Dent v. State of West Virginia, 129 U.S. 114, 9 S. Ct. 231, 32 L. Ed. 623; Schware v. Board of Bar Examiners, 353 U.S. 232, 77 S. Ct. 752, 1 L. Ed. 2d 796; Peters v. Hobby, 349 U.S. 331, 352, 75 S. Ct. 790, 800, 99 L. Ed. 1129 (concurring opinion); cf. Slochower v. Board of Higher Education, 350 U.S. 551, 76 S. Ct. 637, 100 L. Ed. 692; Truax v. Raich, 239 U.S. 33, 41, 36 S. Ct. 7, 10, 60 L. Ed. 131; Allgeyer v. State of Louisiana, 165 U.S. 578, 589-590, 17 S. Ct. 427, 431, 41 L. Ed. 832; Powell v. Commonwealth of Pennsylvania, 127 U.S. 678, 684, 8 S. Ct. 992, 995, 1257, 32 L. Ed. 253.” Greene v. McElroy, 360 U.S. 474, 492, 79 S. Ct. 1400, 1411 (1959) (emphasis added). “A state cannot exclude a person from the practice of law or from any other occupation in a manner or for reasons that contravene the Due Process or Equal Protection Clause of the Fourteenth Amendment.” Schware, supra at 238-39, 77 S. Ct. at 756 (emphasis added).
Indeed, the very . . essence of the democratic faith is the equal claim of every man to pursue his facilities to the humanly fullest—for his own sake, but no less for the sake of society.” Thomas, Felix Frankfurter, Scholar on the Bench 94 (1960).
Although the right to develop one’s own talents and to pursue an occupation of choice exists, this right, as all others, is subject to reasonable regulation under appropriate circumstances. Although valid reasons may exist which auger in favor of the regulation of hospital facilities, the restrictions here imposed upon appellant, *85so vitally affecting not only Ms rights but also those of the patients he treats, sweep too broadly in furthering appellee’s purported purposes. “[E]ven though the governmental purpose be legitimate and substantial, that purpose cannot be pursued by means that broadly stifle fundamental personal liberties when the end can be more narrowly achieved. The breadth of . . . [governmental] abridgement must be viewed in the light of less drastic means for achieving the same basic purpose.” Shelton v. Tucker, 364 U.S. 479, 488, 81 S. Ct. 247, 252 (1960) (footnotes omitted). “[A] governmental purpose to control or prevent activities constitutionally subject to state regulation may not be achieved by means which sweep unnecessarily broadly and thereby invade the area of protected freedoms.” NAACP v. Alabama, 377 U.S. 288, 307, 84 S. Ct. 1302, 1314 (1964).
In the instant case, the Hospital’s “drastic” restriction upon Dr. Adlex*’s right to practice medicine is obviously “unduly harsh . . . [and] oppressive.” Whitney v. California, 274 U.S. 357, 377, 47 S. Ct. 641, 649 (1927) (Brandéis, J., concurring). As a practical matter, appellee has denied appellant the right to fully practice his chosen occupation, an occupation which appellant is irrefutably well qualified to pursue. “It is common knowledge that a physician or surgeon who is not permitted to practice Ms profession in a hospital is as a practical matter denied the right to fully practice Ms profession. In this day of advanced medical knowledge and advanced diagnostic techniques, much of what a physician or surgeon must do can only he performed in a hospital. In many instances only a hospital has the facilities necessary for proper diagnosis or treatment.” Wyatt v. Tahoe Forest Hospital District, 174 C.A. 2d 709, 715, 345 P. 2d 93, 97 (1959).
Clearly, “less drastic” means could have, and should have, been employed by appellee to insure that the in*86terests of the students, patients and the hospital administration were accommodated. Here, the factual findings of the chancellor, approved by the majority, can be applied with equal conviction to any surgical hospital procedure, most of which involve a greater chance of death or other serious complication than does cardiac catheterization. (Appellee’s own exhibit indicates that in a 1961 study, the mortality rate for cardiac catheterization was only .44%, with most deaths unattributable to the procedure itself, but rather to the severe illness of the patient. Cooperative Study on Cardiac Catheterization, Deaths Related To Cardiac Catheterization, XXI-17 (1968)). Yet Montefiore has not seen fit to close the doors of its surgical operating rooms to all but its “in-house” surgeons.
Obviously, “patient care” cannot be seriously suggested as the justification for Dr. Adler’s total expulsion from the cardiac catheterization facilities of Montefiore Hospital. Appellee readily admits that Dr. Adler is fully qualified and competent to perform the procedures. See Note 1, supra.
As to appellee’s contention that only one teaching hospital employed cardiologist can perform all catheterization procedures at Montefiore, there has been no allegation that appellant is not a fine teacher. In fact, the contrary appears to be true since appellant holds a clinical teaching appointment from the medical school. More importantly, however, is the fact that appellee has made no showing that every physician on the staff must be an integral part of the teaching program—there exists no just reason why appellant should not be allowed to make use of the cardiac catheterization laboratory at times when teaching procedures are not under way. Obviously, this would result in no inconvenience to the medical school or the hospital. With Montefiore performing, on the average, only one catheterization per week, are there not times when teaching activities are *87not being performed in the cardiac catheterization laboratory? One must assume there are. “Under the guise of protecting the public interests [and those of the medical school] . . . [appellee has] impose[d] unusual and unnecessary restrictions upon [a] lawful [occupation].” Gambone v. Commomoealth, 375 Pa. 547, 551, 101 A. 2d 634, 637 (1954) (Steen, C. J.) This it may not do, despite the majority’s erroneous pronouncement to the contrary.
What the Hospital has done, and what the majority has today approved, is to open “. . . the door to a possible future situation wherein a municipal corporation could indirectly practice medicine by hiring its own doctors to operate a [public] hospital. . . .” Benell v. City of Virginia, 258 Minn. 559, 566, 104 N.W. 2d 633, 638 (1960) (Gallagher, J., dissenting). No greater infringement of the patient’s right of privacy, to be treated by the physician of his or her choice, can be imagined. Cf. Roe v. Wade, 410 U.S. 113, 93 S. Ct. 705 (3973); Doe v. Bolton, 410 U.S. 179, 199, 93 S. Ct. 739, 751 (1973); Griswold v. Connecticut, 381 U.S. 479 493, 85 S. Ct. 1678, 1686 (1965) (Goldberg, J., concurring). Under the majority holding, “[P]atients . . . [will be] denied the use [by their own physicians] of the Hospital’s modern electronic and mechanical equipment . . . and materials readily available in this Hospital which operates on a large scale and has access to substantial public funds. . . . The physician and patient must forego the doctor-patient relationship so important to both of them.” Foster v. Mobile County Hospital Board, 398 F. 2d 227, 229 ( 5th Cir. 1968). See also Greisman v. Newcomb Hospital, 40 N.J. 389, 192 A. 2d 817 (1963).
Moreover, in addition to the curtailment of the rights of appellant’s patients, he too has suffered an unlawful infringement upon Ms right to practice medicine. “The [majority sanctioned] refusal of access to . . . [Monte*88fiore] . . . [has] the effect of denying to a licensed doctor qualified to practice . . . [medicine] the right to fully exercise his profession.” Rosner v. Eden Township Hospital District, 58 C.A. 2d 592, 598, 375 P. 2d 431, 434, 25 Cal. Rptr. 551, 554 (1962). On these issues the majority’s error is indeed crucial.
Although Montefiore’s actions in restricting the use of its cardiac catheterization facility may well prove profitable for the hospital (in that all patient payments for cardiac catheterizations will go to the Hospital through its salaried full-time cardiologist), its action in denying to appellant, at all times, and under all circumstances, the right to perform cardiac catheterizations on appellant’s private hospitalised patients is patently unlawful. The Hospital’s exclusion of appellant from the cardiac facility broadly stifles appellant’s right to practice medicine, when “less drastic” means are obviously available to appellee for the fulfillment of its lawful objectives. Montefiore, as well as the majority, has forgotten that “. . . the nature of a public hospital imposes an actual, although implied, limitation upon the authority of [the Hospital] to [drastically] restrict arbitrarily the use of the hospital by the public, whether physician or patient.” Alpert v. Board of Governors, 286 App. Div. 542, 547, 145 N.Y.S. 2d 534, 538 (1955). “Hospital officials are properly vested with large measures of managing discretion and to the extent that they exert their efforts toward the elevation of hospital standards and higher medical cax*e, they will receive broad judicial support. But they must never lose sight of the fact that the hospitals are operated not for private ends but for the benefit of the public, mid that their existence is for the purpose of faithfully furnishing facilities to the members of the medical profession in aid of their service to the public. They must recognize that their powers, . . . are powers in trust which are always to be dealt with as such. While rea*89sonable and constructive exercises of judgment should be honored, courts would indeed be remiss if they declined to intervene where, as here, the powers were invoked ... to preclude ... [a doctor from treating his patients] not because of any lack of individual merit, but for a reason . . . not in furtherance of the common good.” Greisman, supra at 403-04, 192 A. 2d at 825 (emphasis added).
It must be emphasized again that: “[t]he question before the court in the instant case is an important one from the standpoint of the public. In many communities in this state there is only one hospital serving public and private patients alike. It, therefore, does not appear to me that a hospital commission, or hospital board, operating such a public hospital should be able by resolution to deprive the patient of the right to be attended by a doctor of medicine of his own choice, when such doctor is duly licensed and is admittedly a competent and qualified member of the medical staff of such a hospital.” Benell, supra at 570-71, 104 N.W. 2d at 640.3
I dissent.
Mr. Justice Mandmuno joins in this dissenting opinion.

 Prom 1963 until 1969, appellant was tbe part-time director of tbe cardiovascular laboratory at Montefiore; as sucb, be performed all cardiac catheterizations at appellee hospital.


 The uncontradicted hearing testimony established that as of the date of the hearing, 39 patients (some acquired through referral) of Dr. Adler’s were unable to be treated by appellant, duo to the cessation of Dr. Adler’s privileges to perform cardiovascular procedures at appellee-Hospital.


 Recently, on May 8, 1973, this Court held in Collins and Suburban Fair Housing, Inc. v. Main Line Board of Realtors, 452 Pa. 342, 304 A. 2d 493 (1973), that a non-profit corporation (multiple listing service) could not impose stricter limitations on membership and participation in the multiple listing service than imposed by the Commonwealth in licensing real estate brokers. Obviously, the unlawful restraint-on-trade implications of Main Line Board of Realtors, although untouched by the majority here, have clear applicable relevancy to the proper resolution of the instant controversy.